  Case: 2:20-cv-05354-EAS-EPD Doc #: 1 Filed: 10/12/20 Page: 1 of 4 PAGEID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Jeffrey D. Cottrell
12496 Baker Rd.
St. Louisville, OH 43071
                    Plaintiff,                     Civil Action No.:

-vs-                                               Judge:

Sonny Perdue, Secretary                            Magistrate:
U.S. Department of Agriculture
Office of General Counsel
Sterling Centre, Suite 205
Montgomery, AL 36106-2872

       and

David DeVillers
United States District Attorney for the
Southern District of Ohio
303 Marconi Boulevard, Suite 200
Columbus, OH 43215

       and

William Barr
Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Avenue
NW Washington, DC 20530-0001

       and

c/o Assistant Attorney General for Administration
U.S. Department of Justice
Justice Management Division
950 Pennsylvania Avenue, NW
Room 1111
Washington, DC 20530


                                      COMPLAINT
                         (With Jury Demand Endorsed Hereon)




                                          Page 1
  Case: 2:20-cv-05354-EAS-EPD Doc #: 1 Filed: 10/12/20 Page: 2 of 4 PAGEID #: 2



Jurisdiction and Venue
    1. Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1331, 28 U.S.C. §
1346(b), as well as 5 U.S.C. §§ 552, 702, 704, and upon the principles of pendant jurisdiction.
    2. Venue of this action is appropriate in this district pursuant to 28 U.S.C. § 1391.
Parties to the Proceedings and other Relevant Parties
    3. Plaintiff Jeffrey D. Cottrell (hereinafter "Plaintiff") resides at 12496 Baker Rd. St.
Louisville, OH 43071, and for all relevant periods has been a resident of Knox County and
Coshocton County, Ohio and has been an operator of farms in excess of 1000 acres located in
Knox County and Coshocton County, Ohio.
     4. Defendant Sonny Perdue (hereinafter "Secretary Perdue") is United States Secretary of
Agriculture, duly appointed, qualified, and acting, and as such is charged with the supervision
and control of the Department of Agriculture (hereinafter the “USDA”), and correspondling
agencies, including, but not limited to, the Agricultural Stabilization and Conservation Service
(hereinafter "ASCS") and the state and county committees administering the ASCS, including
the Ohio State ASCS Committee and the Coshocton County ASCS Committee, the Farmers
Home Administration (hereinafter "FmHA"), and the successor entity the Farm Service Agency
(herinafter “FSA”), the Soil Conservation Service (hereinafter "SCS") and its successor the
Natural Resourse Conservation Service (hereinafter “NRCS”).
    5.    Defendant David DeVillers is the United States District Attorney for the Southern
District of Ohio.
    6.   Defendant William Barr is the United States Attorney General.
Allegations
    7. Plaintiff, Jeffrey Cottrell began farming in 1983 as a minor.
     8. Over the course of the next 37 years, plaintiff engaged in a series of interactions with
various agencies of the USDA and the Department of Justice.
    9. These interactions occurred in both Knox County and Coshocton County and included a
host of agencies under the umbrella of the Department of Agriculture.
    10. Among the agencies involved with the activities of the plaintiff were the FhMA, the
ASCS, the SCS, the FSA and other agencies under the umbrella of the USDA.
    11. During the 1980’s and 1990s, the U.S. Department of Justice began criminal
investigations of the plaintiff and communicated the nature of these investigations to others.




                                          Page 2
  Case: 2:20-cv-05354-EAS-EPD Doc #: 1 Filed: 10/12/20 Page: 3 of 4 PAGEID #: 3



     12. The investigations involved allegations in and among the Office of the US District
Attorney, the USDA the FmHA, the ASCS, the FSA, the SCS and local banks.
     13. Over the past 20 years, Plaintiff has pursued a series of requests pursuant to the Privacy
Act and the Freedom of Information Act (FOIA) to both the USDA and the Department of
Justice.
   14. Among many other requests, many of Plaintiff’s requests were rejected pursuant to
administrative appeal on October 10, 2014.
     15. Many FOIA requests have been ignored and are still outstanding such as FOIA request
2017-ASCR-30-FP.
     16. Over the past 30 years, the United States has never completely complied with any FOIA
request by Plaintiff.
     Count I
     Equitable Relief Against Secretary Perdue and the USDA
     17. Plaintiff realleges the allegations set forth in paragraphs 1 through 13 of his Complaint
as if fully set forth herein.
    18. Plaintiff requests that all documents and communications of the USDA or its agencies
involving or naming Jeffrey Cottrell over the past 40 years be disgorged in full without
redaction.
     Count 2
     Equitable Relief Against Secretary Perdue and the USDA
      19. Plaintiff realleges the allegations set forth in paragraphs 1 through 13 of his Complaint
as if fully set forth herein.
     20. Plaintiff requests that every document and every communication held in every file of
the various agencies of the USDA even remotely related to the plaintiff be disgorged in full
without redaction.
     Count 3
     Equitable Relief Against Secretary Perdue and the USDA
     21. Plaintiff realleges the allegations set forth in paragraphs 1 through 13 of his Complaint
as if fully set forth herein.
     22. Plaintiff requests that every document and every communication held in every file of
the various agencies of the USDA even remotely related to the plaintiff including files and all
communications relating to properties that were mislabeled and properties that were identified to



                                          Page 3
  Case: 2:20-cv-05354-EAS-EPD Doc #: 1 Filed: 10/12/20 Page: 4 of 4 PAGEID #: 4



various heirs of Lucille Stuller and to various entities or fictious entities involving those
properties and all notes, annotations and communications between and among the several
agencies of the US government and the heirs of Lucille Stuller be disgorged in full without
redaction.
     Count 4
     Equitable Relief Against the US Department of Justice
     23. Plaintiff realleges the allegations set forth in paragraphs 1 through 31 of his Complaint
as if fully set forth herein.
     24. Plaintiff requests that all documents over the past 40 years, including internal and
external communications regarding or referencing plaintiff in any way be disgorged in full
without redaction.
     WHEREFORE, Plaintiff demands the following:
     The Court enter judgment for Plaintiff and against Secretary Perdue and the Department of
Justice as follows:
     Count I, II & III: That Secretary Perdue disgorge all documents relating to plaintiff,
including documents held in his files and internal and external communications without
redaction.
    Count IV: That the Attorney General disgorge all documents relating to plaintiff, including
documents held in his files and internal and external communications without redaction.
     All Counts:      That Plaintiff be awarded statutory damages, plus all costs and attorney's fees
incurred herein;
     The Court grant such other and further relief as is available at law or equity.
                                               Respectfully submitted,
                                               s/Clyde C. Kahrl
                                               Clyde C. Kahrl                          No: 0081496
                                               Trial Attorney for Plaintiff Cottrell
                                               6 S. Edgewood Rd.
                                               Mt. Vernon, Ohio 43050
                                               (740-507-5997

                                            JURY DEMAND
     Plaintiff hereby demands a trial by jury as to all issues so triable in the within matter.
                                               /s Clyde C. Kahrl
                                               Clyde Kahrl                 No: 0081496
                                               Trial Attorney for Plaintiff Cottrell



                                            Page 4
